Citation Nr: 0414936	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  98-15 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD) and major depression, to include loss 
of memory, sleeping difficulties, and fatigue.  

2. Entitlement to service connection for generalized joint 
pains in addition to joint pain of the cervical spine, knees, 
and ankles, all claimed as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1990 to November 1991.  He also had periods of active duty 
for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

When the case was previously before the Board, in April 2000, 
it was found that the claims were well grounded and the case 
was remanded for further development.  The requested 
development has been completed and the Board proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran does not have PTSD as the result of disease 
or injury during his active service.  

3.  The veteran does not have a major depression as the 
result of disease or injury during his active service.  

4.  The veteran does not have generalized joint pains, 
including pain of the cervical spine, knees, and ankles, as 
the result of an undiagnosed illness.  

5.  The veteran does not have generalized joint pains, 
including pain of the cervical spine, knees, and ankles, as 
the result of disease or injury during his active service.  

6.  Arthritis was not manifested during service or within the 
first post service year.  

7.  Arthritis in the neck did not increase in severity during 
the veteran's active military service.  


CONCLUSIONS OF LAW

1.  Neither PTSD nor major depression, to include loss of 
memory, sleeping difficulties, and fatigue, was incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 
3.306 (2003).  

2.  Generalized joint pains, including pain of the cervical 
spine, knees, and ankles, are not due to an undiagnosed 
illness and were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2003).  

3.  Arthritis was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was not possible 
in this case, as the initial adverse rating decision was made 
in October 1997, long before VCAA became law.  Nevertheless, 
some similar cases have been remanded to afford the appellant 
VCAA notice.  That was, in essence, what occurred here.  The 
Board remanded the case to the RO, which applied the 
pertinent laws and regulations, including providing the 
veteran with VCAA notice.  There is no point in again 
remanding the case to repeat the notice process.  

In Pelegrini, at 422 the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

Review of the August 2003 VCAA notice letter discloses that 
it has complied with all the requirements as described by the 
Court.  Particularly, the wording of the VCAA notice 
adequately informed the claimant that he should provide any 
evidence in his possession pertaining to the claim; that he 
should give VA everything he had pertaining to the claim.  
The letter told him, "If there is any other evidence or 
information that you think will support your claim, please 
let us know."  

Moreover, the rating decision, statement of the case, and 
supplemental statements of the case, as well as the 
discussion during a December 1998 RO hearing, notified the 
veteran and his representative of the status of the evidence 
as it was developed and of the need for substantiating 
evidence from him.  Any deficits in the original notice were 
cured before the case came to the Board and are no more than 
non-prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA and a 
medical opinion rendered.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2003).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2003).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 C.F.R. § 3.306(a) (2003).  

For wartime service and peacetime service after December 31, 
1946, clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where 
the preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
    (1) The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.
    (2) Due regard will be given the places, types, and 
circumstances of service and particular consideration will 
be accorded combat duty and other hardships of service. The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action 
with the enemy or following a status as a prisoner of war 
will establish aggravation of a disability.  38 C.F.R. 
§ 3.306(b) (2003).  

PTSD and Major Depression, to include Loss of Memory, 
Sleeping Difficulties, and Fatigue.  Service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat, or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(1998).  

To comply with the decision of the Court in Cohen v. 
Brown, 10 Vet. App. 128 (1997) VA issued a final rule, 
effective March 7, 1997, the date of the Cohen v. Brown 
decision, to amending 38 C.F.R. § 3.304(f) to read as 
follows:   
 
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  
64 Fed. Reg. 32807 (June 18, 1999), codified at 38 C.F.R. 
§ 3.304(f) (2003).  

Evidence Supporting a Diagnosis of PTSD.  The September 1997 
VA examination is the only competent evidence supporting a 
diagnosis of PTSD.  On that examination, the veteran 
complained of forgetfulness, daily headaches, fatigue, and of 
difficulty sleeping.  He indicated that his major problems 
involved difficulty with concentration and recall.  He 
reported that he no longer drove an automobile for safety 
reasons due to his forgetfulness, and that he often could not 
remember where he put things.  Other reported symptoms were 
noted to include increased startle response, recurrent 
distressing memories from previous traumatic events, and that 
he experienced recurrent nightmares consisting of what was 
described as "crazy, crazy dreams."  The veteran indicated 
that these dreams primarily involved the "combat zone" in 
the Persian Gulf War (PGW), and that "it was a terrible 
thing."  He stated that he tended to avoid anything 
reminding him of Saudi Arabia.  The veteran also denied 
experiencing any of these symptoms prior to serving in the 
PGW.  He further indicated that his grades were average in 
high school.  With respect to stressors, the veteran stated 
that in addition to serving as a unit cook, he also had to 
drive a supply truck to the front line troops, and that he 
had "seen things."  In addition, he reported that he had 
nearly been killed by an exploding SCUD missile in the 
winter.  The examiner observed that the veteran was diagnosed 
with PTSD in February 1996.  On examination, the veteran's 
concentration was noted to be severely compromised, but his 
judgment and insight appeared to be fair.  The examiner 
concluded with Axis I diagnoses of moderate PTSD and moderate 
major depression.  

Evidence Which Does Not Address a Diagnosis of PTSD.  The 
file contains numerous clinical notes and records and other 
psychiatric records containing other diagnoses.  These 
records do not directly address the question of whether the 
veteran has PTSD.  Therefore, while the Board has considered 
these records, they will not be discussed in detail.  

The February 1996 Examination by Private Clinical 
Psychologist, John O. Wood, Psy.D.  The report of that 
examination shows that the veteran indicated that he was 
"fatigued" with a two-year history of poor memory.  He 
indicated that he frequently thought of the Gulf War and that 
he experienced problems with frustration and depression.  
According to the veteran, his memory and psychiatric problems 
were "combat related" to the PGW.  This opinion was 
apparently endorsed by the examiner.  The veteran also 
reported that he had graduated from high school, but that he 
could not recall what year he graduated.  He indicated that 
he earned average grades, but that he was placed in special 
education because he was a "slow learner."  He also 
indicated that he served as a cook in the Missouri National 
Guard, and was employed in a factory in which he installed 
wooden handles on tools.  Dr. Wood concluded with a diagnosis 
of rule-out PTSD.  In addition, Dr. Wood offered that since 
the veteran complained of experiencing problems falling 
asleep and frequently had thoughts of the PGW, he may have 
been suffering from PTSD.  However, the doctor qualified this 
opinion by stating that further examination would have to be 
conducted before such a diagnosis could be rendered.  Thus, 
this report is equivocal and cannot be considered for or 
against a diagnosis of PTSD.  

Evidence Against a Diagnosis of PTSD.  In November 1995, the 
veteran had a VA examination, in which he reported that he 
thought about his PGW experiences a great deal.  He indicated 
that a SCUD missile flew overhead and exploded, sending hot 
shrapnel and fragments all over the surrounding area.  The 
veteran's major complaints involved forgetfulness, difficulty 
concentrating, and mild transient depression.  In addition, 
he reported having struggled to graduate from high school.  
The examiner concluded with a diagnosis of mixed anxiety and 
depression.  In the examiner's opinion, the veteran's 
depression was likely secondary to his memory problems.  This 
report is against the claim because it shows that the 
examiner considered complaints similar to those voiced in 
September 1997 and reached a diagnosis other than PTSD.  

The report of an additional VA psychiatric examination in 
November 1995 shows the veteran was found to have an 
intelligence quotient (IQ) of 75.  The examiner stated that 
he could not determine if the veteran's low IQ existed prior 
to the PGW or afterwards.  However, based upon what the 
veteran had indicated regarding his elementary and high 
school difficulties, the examiner offered that the veteran's 
pre-PGW IQ was no better than low average at best.  He noted 
that the veteran appeared to have significant memory and 
intellectual deficits, but that when they first existed could 
not be determined on the basis of the available evidence.  
The veteran's self-reported decline in memory and 
concentration skills suggested either significant loss in 
functioning or malingering.  The examiner also observed that 
the veteran had significant cognitive and memory impairment, 
and his intellectual functioning, which was characterized as 
being on the borderline of ability, was found to be in 
agreement with memory, but his concentration ability was 
below that level.  The examiner concluded with a diagnosis of 
Axis I dementia and a mood disorder secondary to the dementia 
and declining memory.  He went on to state that the veteran 
had a moderate brain impairment of a bilateral diffused 
nature, of an unknown etiology, and which was productive of 
short-term memory loss and concentration difficulties.  Here 
again, this report is against the claim because it shows that 
the examiner considered complaints similar to those voiced in 
September 1997 and reached a diagnosis other than PTSD.  

In June 2003, the veteran was examined by two board certified 
psychiatrists.  The veteran's records were reviewed, 
including his claims file, service medical and personnel 
records, and electronic medical records.  The veteran 
provided extensive details of his civilian and military 
history.  Regarding stressors, he indicated minimal exposure.  
He recalled that one missile struck in the proximity of his 
unit on one occasion and no one was injured as a result.  
When the conflict was over, he took a trip to Kuwait and saw 
the damage and took pictures of tanks and dead bodies.  
Following service, he denied any trauma, legal problems, or 
educational accomplishments.  He was married for the second 
time shortly after his return from service, but it lasted 
less than a year.  His current marriage occurred 
approximately 5 years ago, after they had known each other 
about 4 years.  He felt they had a good relationship.  He was 
currently working as a city dogcatcher and enjoyed his job.  
He spoke of his service in the National Guard, noting that he 
was unpromotable.  

On mental status examination, the veteran was alert, 
oriented, casual and neat in his grooming.  Eye contact was 
good.  Speech was normal without pressure.  He had minimal 
central dysarthria and difficulty pronouncing some words and 
phrases.  His vocabulary was more consistent with someone who 
had finished the 8th grade, rather than high school.  His 
thoughts were notable for some perseveration, and, at times, 
were overly circumstantial.  Otherwise, his thoughts were 
oriented and logical.  There was no evidence of delusions, 
hallucinations, or illusions.  There were no current suicidal 
or homicidal thoughts.  Memory appeared slightly impaired in 
all spheres, including immediate, recent and remote recall.  
There was no overt evidence of ritualistic behavior.  He 
appeared to have some obsessive thoughts regarding his self-
worth and doubted his usefulness to others.  There was no 
evidence of panic attacks.  His mood had mild to moderate 
depression.  There was no evidence of impaired impulse 
control.  He described sleep impairment.  There was no 
evidence to suggest a generalized anxiety disorder.  

The June 2003 examination concluded with the psychiatrists 
agreeing that the veteran did not meet the diagnostic 
criteria for a diagnosis of PTSD.  Specifically, he did not 
meet criterion A which required that a person be exposed to a 
traumatic event in which both of the following are present:  
The person must have experienced, witnessed or been 
confronted with an event or events that involved actual or 
threatened death, or serious injury, or threat to the 
physical integrity of self or others; and (2) the person's 
response involved intense fear or helplessness or horror.  He 
did not meet those diagnostic requirements.  

Stressor Verification  The veteran was asked to list his 
stressors and reported a January 1991 missile attack on 
Khobar Towers, Dhahran, Saudi Arabia.  He reported that a 
SCUD missile fell and exploded in close proximity to the 
building where his unit was stationed.  That happened in 
January 1991, when they were at Khobar Towers.  His unit was 
in the area from January 6 to 30, 1991.  Attacks reportedly 
occurred over a 2-week period.  

In August 2000, the Center for Records Research (CURR) noted 
that Khobar Towers was in the Dhahran area.  CURR noted that 
SCUDS were fired at Dhahran from January 20 to 26, 1991.  All 
of these were successfully engaged by Patriot missiles, or 
fell into the dessert or sea.  On February 25, 1991, a SCUD 
fell on the U.S. barracks at Dhahran causing multiple deaths 
and injuries.  

Analysis  Initially, the Board notes that the information 
from CURR contraindicates the stressors claimed by the 
veteran.  The official records, made at the time of the 
incidents are more persuasive than the veteran's recollection 
years later.  We are brought to the conclusion that the 
veteran did not experience the stressors he has claimed as 
causing PTSD.  

Further, there is only one competent medical opinion 
supporting a diagnosis of PTSD.  The September 1997 VA 
examination is not persuasive because the diagnosis appears 
to be based largely on the veteran's complaints.  The fact 
that the veteran expressed his claims or complaints to a 
doctor does not give them any greater probative weight.  See 
Swann v. Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 8 
Vet. App. 342 (1995).  The objective findings on the 
examination were minimal and could be applied to numerous 
diagnoses.  See 38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders (2003).  

Moreover, the explanation for the diagnosis is defective.  
That is, the only explanation for the diagnosis was that it 
had been made in February 1996.  Review of the February 1996 
report from Dr. Wood shows that the doctor clearly indicated 
that the diagnosis of PTSD required further examination.  The 
September 1997 examination report does not adequately explain 
why PTSD was diagnosed.  It appears that the diagnosis was 
primarily based on the veteran's complaints without analysis 
of psychiatric findings in light of known facts.  Thus, while 
the examination report and diagnostic opinion are competent 
evidence, they are not persuasive.  

The other records which show that a different diagnosis is 
appropriate are more numerous and are more persuasive because 
they analyze the psychiatric findings in light of known facts 
and the findings support the conclusions.  Particularly 
persuasive is the recent examination of June 2003.  This 
examination was done by two qualified board certified 
psychiatrists.  It included examination of the veteran's 
claims, medical and military records as well as examination 
of the veteran himself.  Moreover, it explained why it 
reached its diagnostic conclusion.  Thus, we find this 
examination to be significantly more probative than that of 
September 1997.  When all of the medical evidence is taken 
together, with the CURR report, there is a clear 
preponderance of evidence which establishes that the veteran 
does not have PTSD.  Since he does not have the disability, 
VA cannot grant service connection for it.  

Major Depression  Major depression was diagnosed in July 1997 
and again on the June 2003 examination.  Other medical 
records document the veteran's depression.  There is no 
dispute that the veteran has this disability.  However, 
service connection requires competent evidence connecting the 
current disability to disease or injury in service.  Here, 
there is no such evidence.  

The service medical records do not document any psychiatric 
complaints, findings or diagnoses during the veteran's active 
service.  To the contrary, the report of the October 1991 
examination for separation from active service shows that the 
veteran's psychiatric status was normal.  

The veteran was briefly hospitalized in March 1992, following 
an automobile accident.  A cerebral concussion was 
considered.  

On hospitalization for physical problems, in February 1995, 
there was no psychiatric diagnosis.  Examination showed there 
were no focal deficits and the veteran was alert and oriented 
with appropriate affect.  

The November 1995 VA examination resulted in a diagnosis of 
mixed anxiety and depression.  The report described the 
veteran's family, military, medical and industrial history 
but did not link the diagnosis to the veteran's active 
service.  

The February 1996 examination by private clinical 
psychologist, John O. Wood, Psy.D. did not offer any opinion 
connecting depression to service.  

In October 1996, several lay witnesses provided statements to 
the effect that the veteran was different upon his return 
from active service.  Edward E. Pearl reported serious 
headaches, not being able to sleep, being very nervous, and 
trouble remembering things.  Lillian Gadsey described the 
veteran as disoriented and highly nervous, with many health 
problems.  Joyce Rhymer told of personality and health 
changes, as well as headaches, trouble concentrating and 
trouble remembering things.  Kent Adams reported the veteran 
to be forgetful, with speech and thought deficits.  Kimberly 
Dean wrote that the veteran lost his ability to think and 
reason and his comprehension was gone.  Vicki Ann Greene 
reported that the veteran seemed very nervous and anxious, as 
well as other symptoms.  She provided a similar statement in 
September 1996.  

The September 1997 VA examination also diagnosed major 
depression-moderate.  However, there was no opinion as to the 
cause of the disability or any connection to active service.  

Pursuant to the remand of this Board, the veteran was 
examined by two board certified psychiatrists in June 2003.  
In an addendum written in August 2003, they explained that 
the veteran's dysthymia and major depression with psychotic 
features were not present during his active duty and that 
they had their onset after his active duty.  

Analysis  The veteran and other lay witnesses may feel that 
his psychiatric problems had their onset during his active 
military service; however, as lay witnesses, they do not have 
the medical training and expertise to identify the onset of a 
disability.  38 C.F.R. § 3.159(a) (2003); see also Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, there is 
no medical documentation of continuing symptoms linking the 
current disability to service.  Nor is there any competent 
medical opinion linking the veteran's current major 
depression to active service.  The separation examination of 
October 1991 provides a medical opinion that the veteran was 
psychiatrically normal when he left service.  The recent 
opinion by two psychiatrists confirms that the current 
disability did not have its onset in service.  Here, the 
October 1991 and June/August 2003 examination reports provide 
a preponderance of evidence which establish that the 
veteran's major depression was not present during service, 
did not have its onset in service, and began after service.  
Consequently, the major depression is not connected to 
service and service connection must be denied.   

Generalized Joint Pains in addition to Joint Pain of the 
Cervical Spine, Knees, and Ankles, All Claimed as Due to an 
Undiagnosed Illness.  (a)(1) Except as provided in paragraph 
(c) of this section, VA will pay compensation in accordance 
with chapter 11 of title 38, United States Code, to a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability, provided that such disability:
    (i) Became manifest either during active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and 
    (ii) By history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis. 
    (2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):
    (A) An undiagnosed illness; 
    (B) The following medically unexplained chronic 
multisymptom illnesses that are defined by a cluster of signs 
or symptoms: 
    (1) Chronic fatigue syndrome; 
    (2) Fibromyalgia; 
    (3) Irritable bowel syndrome; or 
    (4) Any other illness that the Secretary determines meets 
the criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness; or
    (C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection. 
    (ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained. 
    (3) For purposes of this section, "objective indications 
of chronic disability" include both "signs," in the 
medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.
    (4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  
    (5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.
    (6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States. 
    (b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: 
    (1) Fatigue
    (2) Signs or symptoms involving skin
    (3) Headache
    (4) Muscle pain
    (5) Joint pain
    (6) Neurologic signs or symptoms
    (7) Neuropsychological signs or symptoms
    (8) Signs or symptoms involving the respiratory system 
(upper or lower)
    (9) Sleep disturbances
    (10) Gastrointestinal signs or symptoms
    (11) Cardiovascular signs or symptoms
    (12) Abnormal weight loss
    (13) Menstrual disorders.
    (c) Compensation shall not be paid under this section:
    (1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or 
    (2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
    (3) If there is affirmative evidence that the illness is 
the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
    (d) For purposes of this section: 
    (1) The term Persian Gulf veteran means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. 
    (2) The Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. § 3.317 (2003).  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  Degenerative arthritis established by X-rays will be 
rated as 10 percent disabling if there is limitation of 
motion.  38 C.F.R. § 4.71a, Code 5003 (2003).  

Background  The veteran contends that his multiple joint 
pain, including joint pain in his cervical spine, knees, and 
ankles, due to an undiagnosed illness were incurred during 
the PGW.  

The veteran's National Guard medical records and pre-Desert 
Storm clinical treatment records show that in June 1982 and 
in August 1983, he complained of experiencing pain in his 
neck and was taking medication for low back pain.  In July 
1990, he reported having fallen from a truck during National 
Guard annual training, and injuring his neck.  X-rays of his 
cervical spine showed intervertebral space narrowing pointing 
to degenerative process at C5-6.  In August 1990, the veteran 
complained of experiencing pain and muscle spasms in his 
neck, and pain in the cervical muscle on the right side of 
his neck following a neck injury some two months previously.  
Aside from noting the veteran's subjective complaints and 
self-reported history, the records did not indicate that any 
diagnosed disorders had been incurred during any active 
National Guard service.  The Board notes that the veteran was 
not activated for duty in Southwest Asia until November 1990.  

The service medical records pertaining to the veteran's 
period of active duty show that in March 1991, he was seen 
for a sprained right ankle.  A May 1991 treatment record 
shows that he indicated that he had injured his back in 
January 1991, and that he complained of pain in his right leg 
and ankle.  At that time, he reported that he had slipped 
from a running board of a truck in Saudi Arabia.  In August 
1991, he reported no symptoms but for tenderness in the 
popliteal fossa area.  His range of motion was normal, and 
MRI results obtained in September 1991 showed normal results.  
In addition, in October 1991, the veteran continued to 
complain of experiencing pain in his neck, which he indicated 
moved up the sides of his head bilaterally.  

Following his active service in the PGW, the veteran was 
treated in March 1992 after having been involved in an 
automobile accident.  At that time, he complained of 
experiencing head, back, and neck pain, and was diagnosed 
with a cerebral concussion.  The records show that he was 
admitted to the emergency room secured to a stretcher with 
his head and neck immobilized.  His neurological test results 
did not disclose any injury.  X-rays of the lumbosacral spine 
and chest were normal. However, X-rays of the cervical spine 
revealed "mild skeletal changes with no demonstrated acute 
osseous process."  Early disc disease was indicated by the 
mild narrowing of the disc space at C5-6.  

In May 1994, the veteran was seen for complaints of severe 
low back pain.  He reported that while watching television in 
his house, he became "weak all over."  He indicated that he 
had fallen from a house some two weeks previously.  The 
examination results showed an old compression fracture at T-
12 and moderate thoracic and lumbar moderate osteoporosis 
with minimal degenerative changes.  

In August 1994, the veteran underwent an X-ray examination of 
his lumbosacral and thoracic spine.  He was found to have 
minimum degenerative lipping in his lumbar spine, and 
moderate osteoporosis.  The 12th thoracic vertebra showed 
moderate compression deformity compatible with an old 
fracture in addition to osteoporosis.  The veteran was 
diagnosed with an old fracture at T-12 with moderate 
osteoporosis.  An additional August 1994 VA hospital 
discharge summary shows a diagnosis of a recent and healing 
traumatic thoracic back injury.  

In February 1995, the veteran was diagnosed with chronic back 
pain secondary to a compression fracture and osteoporosis.  

Treatment records dating from April through June 1995 show 
that the veteran complained of sharp pain in his ribs during 
that period.  He was diagnosed with costochondritis.

The veteran underwent a VA Persian Gulf War protocol 
examination in August 1995.  The report of that examination 
shows he complained of experiencing stiffness in his joints.  
He was noted to have poor memory and concentration.  
Diagnoses included acute forgetfulness and inability to 
concentrate, with osteoarthritis and numbness of the feet.  

The report of the November 1995 VA examination shows the 
veteran reported experiencing aching in his hands, which he 
reported had existed since the PGW.  The examiner found that 
the veteran's hand-related complaints only involved the 
proximal interphalangeal (PIP) joints, and noted that he had 
difficulty making a fist, and both of his hands were tight.  
The veteran also complained of experiencing aching, 
discomfort, and tightness in his neck, shoulders, low back, 
thighs, and ankles.  He was found to have good range of 
motion in his ankles and neck, albeit with some discomfort.  
He complained that his feet were numb and tingled.  The 
examiner noted that the veteran had previously been advised 
that he had poor circulation and arthritis.  On examination, 
the veteran showed some mild prominence in his PIP and distal 
interphalangeal (DIP) joints in his hands.  He had a normal 
range of motion in his neck, with some discomfort.  He had a 
normal range of motion in his knees and ankles.  There was a 
restricted range of motion in the back.  He had bilateral 
thigh pain.  The examiner concluded with a diagnosis of 
musculoskeletal syndrome characterized by stiffness in 
multiple joints.  

In reporting on his examination of the veteran, in February 
1996, private psychologist, John O. Wood, Psy. D., restated a 
history provided him by the veteran.  The veteran had 
problems with his neck and back, which began three years 
previously when he fell off his house.  He indicated that he 
had fallen from a ladder, and that he had also been involved 
in an automobile accident.  He reported that he regularly 
took arthritis medication.  He was diagnosed with a 
compression fracture at the T-12 vertebra of two-years' 
duration.  He stated that he was diagnosed with a T-5 and T-
12 compression fracture and was given medication, but that he 
continued to experience pain from the neck extending through 
the mid back to the right hip.  The veteran was noted to 
experience some limitation of motion with pain in the lumbar 
and cervical spine.  He was able to bear weight on both legs, 
could walk on his heels and toes, and had a normal hand grip 
and finger movement.  The neurological examination was 
"nonspecific" and no edema in the legs was present.  Dr. 
Wood concluded with a diagnosis of a history of compression 
at T5 and T12, and pain in the neck and mid-low back at all 
times.  

The report of the September 1997 VA examination shows that 
the veteran reported that he did not have any significant 
problems prior to being activated for Operation Desert Storm, 
but that afterwards, he experienced a variety of physical and 
psychiatric disorders and complaints.  He stated that he was 
exposed to smoke from oil well fires in Kuwait, but that he 
was unaware of exposure to any other environmental hazards.  
On examination, the veteran was found to have normal 
musculature and full strength in his upper extremities.  The 
examiner found that there was no neurological etiology for 
his complaints of fatigue and related symptoms.  However, the 
examiner offered that such symptoms could be attributed to 
psychiatric disorders, such as depression.  The veteran had 
normal range of motion in his feet, and no complaints of 
muscle spasm.  He was found to have calcaneal spurs of 
moderate degree to both ankles which could lead to muscle 
spasms.  Otherwise, no abnormalities were found.  

The examiner observed that the veteran complained of 
experiencing joint pain in his hands, elbows, neck, mid back, 
knees, ankles, and hands.  However, no abnormalities were 
found with respect to any of these areas.  The range of 
motion of the hands and fingers was described as excellent 
and the veteran was able to make a fist.  He complained of 
chronic stiffness and pain in his neck, but had a better than 
average range of motion.  Reflexes in the lower extremities 
and muscle strength of both upper and lower extremities was 
characterized as excellent.  X-ray results showed 
degenerative osteoarthritis to "a slight degree" and slight 
narrowing of the disc space at C5-C6.  The thoracic spine was 
not shown to have any abnormalities, and no muscle spasms 
were found.  X-rays of the thoracic spine were negative.  The 
veteran also complained of bilateral knee pain and stiffness.  
However, pain could not be elicited on palpation, and no 
abnormalities were found.  The veteran was able to squat and 
bend his knees without crepitus.  Slight osteoarthritis was 
found on X-ray examination.  

The examiner concluded with the following diagnoses: multiple 
joint discomfort; no abnormalities other than bilateral 
calcaneal spurs to a moderate degree, bilaterally; slight 
osteoarthritic changes to the knees; and slight 
osteoarthritic changes to the cervical spine, with a 
narrowing of the disc space between C5 and C6.  The examiner 
commented that his examination results failed to disclose any 
physical abnormalities to account for the veteran's 
complaints of pain, he therefore concluded with a diagnosis 
of "undiagnosed illness" for the veteran's joint pain.  

The Board remanded the case in April 2000.  VA clinical 
records were obtained, showing treatment for foot and other 
complaints.  The clinical notes did not report a an 
undiagnosed illness or link any of the diagnoses to the 
veteran's active service.  The November 2000 podiatry records 
contained diagnoses of paronychia due to bilateral hallux 
valgus and bilateral plantar fasciitis.  

The report of the March 2003 VA orthopedic examination shows 
that the veteran gave a detailed history of his joint 
symptoms.  The veteran's claims folder and service medical 
records were also reviewed.  He walked stiffly.  His posture 
was erect with a prominent abdomen.  The spine was straight 
with no scoliosis.  Lumbar lordosis was normal.  The was no 
lumbar muscle spasm.  The pelvis was level.  The thoracic and 
cervical portions of the spine had no deformities.  Range of 
motion was measured, with the veteran complaining of pain on 
the extremes of all motions.  There was no evidence of 
weakness or surgical scars.  Sitting posture was normal.  The 
measurements of cervical spine motion were also reported.  
Deep tendon reflexes at the knees and ankles were 2/4 with no 
pathologic reflexes.  Deep tendon reflexes in the triceps and 
biceps were 1/4, bilaterally.  Muscle strength tested at 5/5.  
Grip was firm with no evident weakness.  There was no muscle 
atrophy of the hands.  Straight leg raising was limited only 
by the veteran's complaint of pain in the popliteal areas of 
the knees.  Hip range of motion was unrestricted.  There were 
complains of pain in the thoracolumbar spine.  Examination of 
both knees demonstrated normal alignment.  There was no 
specific limp.  On squatting, he complained of crackling in 
both knees.  Range of knee motion was full.  Knee 
circumferences were equal with no soft tissue swelling or 
thickening.  There was no joint effusion or localized 
tenderness of the knees.  Sensation was intact.  Patellar 
alignment and tracking were normal.  Ligament testing was 
normal.  Strength was 5/5, bilaterally.  The range of ankle 
motion was normal.  Inversion, eversion and subtalar joint 
motion was unrestricted and not painful.  Normal findings 
were detailed for the shoulders, elbows and hands.  

The March 2003 VA orthopedic examination concluded with 
diagnoses of chronic cervical sprain (degenerative disk 
changes at C5-C6), compression fracture of the thoracic spine 
(T12), chronic lumbar strain (with facet osteoarthritis), 
arthralgia of both knees, hands and ankle (no objective 
evidence of pathology to support any diagnosis), and 
bilateral calcaneal spurs.  The doctor pointed out that there 
was no evidence of any abnormal findings with reference to 
the veteran's shoulders or elbows.  X-rays were personally 
reviewed in April 2003 and the examiner agreed with the 
radiologist.  The cervical spine X-rays showed disc space 
narrowing localized at the C5-C6 level and accompanied by 
degenerative end plate changes and joint spurs.  The thoracic 
spine had osteophytes involving T10 and T11 and an old 
fracture of T12.  The sacrococcygeal spine did not 
demonstrate any abnormality.  The lumbar spine had 
degenerative changes of L3 and hypertrophic osteoarthritis of 
facet joints-L4, L5 and S1.  The knees were negative for bone 
or joint pathology.  The left shoulder had minimal arthritic 
changes at the left acromioclavicular joint.  The hands were 
negative.  The radiologist felt that the X-rays of the feet 
showed a mild to moderate degree of hallux valgus deformities 
and bilateral plantar calcaneal spurs; while the orthopedic 
examiner was of the opinion that the X-rays did not describe 
any hallus valgus.  The ankles were seen on lateral view and 
were negative.  

The report of the March 2003 VA neurological examination 
reveals that the veteran's history was taken and his claims 
and service medical records were reviewed.  There were 
extensive normal neurological findings.  The X-rays were 
reviewed and the examiner concurred with the findings.  The 
examiner commented that there was evidence, at least in the 
cervical, thoracic, and lumbar spine of disease in the 
veteran's joints.  The changes at C5-C6 appeared to be 
degenerative.  The changes at T10 and T11 included an old 
compression fracture of T12 with associated osteophytes.  The 
changes of the lumbar region were those of degenerative joint 
disease.  Whether those changes could be held accountable for 
the veteran's symptoms was indeterminate.  There was no 
particular disturbance of function.  The veteran's pattern of 
complaints did not resemble that of other patients with 
similar radiological findings.  It was noted that most people 
with compression fractures do not know that they have them, 
unless there has been a direct injury, then the fracture is 
described as acute.  The veteran's fracture appears to be old 
at the time it was discovered.  There was objective evidence 
of joint disease.  There was no clear reason to believe that 
any except the pain which is associated with stiffness after 
a prolonged period of immobilization had anything to do with 
the veteran's condition.  It was not likely, in fact it was 
most unlikely, that the conditions were currently causing him 
any functional limitations.  It was the doctor's opinion that 
the objectively manifested joint changes could not reasonably 
be used to account for pain.  The doctor stated that the pain 
was not, however, the result of an undiagnosed illness, but 
constituted in the doctor's judgment, the somatic delusions 
associated with the veteran's psychiatric disorder.  The 
concluding diagnosis was that the veteran was without a 
neurological diagnosis.  He did suffer degenerative joint 
disease in many locations.  

Analysis  There is only one competent medical opinion 
diagnosing undiagnosed illness.  Review of the September 1997 
VA examination report shows that the doctor reached the 
conclusion that the veteran had an undiagnosed illness 
because the doctor could not find any basis for the veteran's 
complaints.  The regulations require more.  There must be 
"objective indications of chronic disability."  38 C.F.R. 
§ 3.317(a)(1) (2003).  Our search of the September 1997 VA 
examination report discloses that the veteran had no 
functional impairment or other objective indications of 
chronic disability.  His subjective complaints do not support 
the diagnosis of an undiagnosed illness.  

The recent examinations, in March 2003, disclosed 
degenerative disease.  This is a diagnosed illness and the 
impairment associated with these disabilities is not 
undiagnosed.  An undiagnosed illness may include a medically 
unexplained chronic multisymptom illness.  The term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  On the March 2003 examination, the 
doctor expressed the opinion that the veteran's complaints 
were out of proportion to his arthritic findings.  However, 
here again, there must be objective symptoms and signs and 
complaints alone will not support finding an undiagnosed 
illness.  The March 2003 examination reports provide the most 
probative evidence as to the nature of the veteran's 
complaints.  They establish by a preponderance of evidence 
that the veteran has degenerative arthritis affecting his 
joints and that his complaints, which are out of proportion 
to his arthritic findings, are not supported by objective 
signs or symptoms of functional impairment.  Thus, there is 
no basis to conclude that the veteran has an undiagnosed 
illness and the claim for service connection for various 
symptoms as due to an undiagnosed illness must be denied.  

The Board "must review all issues which are reasonably 
raised from a liberal reading of the appellant's substantive 
appeal."  Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  
The Court has extended this principle "to include issues 
raised in all documents or oral testimony submitted prior to 
the [Board] decision."  EF v. Derwinski, 1 Vet. App. 324, 
326 (1991).  Solomon v. Brown, 6 Vet. App. 396, 400 (1994).  
The veteran reported hurting his neck in July 1990 when on 
active duty for training.  The X-rays taken at that time did 
not show an acute injury, but, rather, disclosed degenerative 
changes associated with old injury.  There is no evidence 
that the degenerative changes in the neck increased in 
severity during the veteran's active duty for training or 
during his active service.  In fact, the evidence indicates 
that the changes are still only slight.  The other 
degenerative findings appeared more than a year after the 
veteran concluded his active service.  There is no competent 
medical opinion or other evidence linking the veteran's 
degenerative joint disease to service.  There is no competent 
evidentiary basis to connect the veteran's current 
degenerative joint disease, in multiple joints, to service.  
So, the claim can not be granted on that basis.  




ORDER

Service connection for post-traumatic stress disorder (PTSD) 
and major depression, to include loss of memory, sleeping 
difficulties, and fatigue is denied.  

Service connection for generalized joint pains in addition to 
joint pain of the cervical spine, knees, and ankles, all 
claimed as due to an undiagnosed illness is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



